Title: To Benjamin Franklin from Jane Parker Bedford, 2 February 1773
From: Bedford, Jane Parker
To: Franklin, Benjamin


Honoured Sir,
Woodbridge February 2d: 1773
At my Mamas perticular request I take the liberty of writing to you, whom once I could address without ceremony, but the unhappy Difference between our families render that perhaps now more necessary, which would formerly have been looked upon as an Act of Duty. You my Dear Sir, I was ever taught to look upon as the Friend, the Benefactor of one of the best of Parents and tho’ he is now no more, and his memory and Actions too Soon forgot by some, yet that hand which so kindly assisted him and thought him worthy when here of friendship, we hope will not forget his family now he is no more. When my Papa died he left Something pritty behind him enogh to maintain Mama and for his children to enter into the World upon. His Estate was no way incumbred, but with those Bonds to Mr. Franklin, as now appears, but which my Mama have frequently heard him say before his Death, were almost discharged, that he had remitted s[ome mone]y to Mrs. Franklin to near the Amount of them, and perti[cularly the?] last time he went frome home he told Mama he believed he had Sufficient with him to Discharge them. However let that [be] as it will and owing to what cause it may on either side there are now heavy Sums appear due on those Bonds. We have seen Powers of Attorney in the hands of both Governor Franklin and Mr. Bache to receive, and secure the Debt, as soon as the Governor appeared we sent in our Account and were ready to settle. Governor Franklin then took time to send the Account over to you. When we called upon him again he said he had nothing to do with the matter that Mr. Bache had come with a later Power of Attorney, and that we must settle with him. We [have] furnished Mr. Bache with the same Accounts as we had the Gove[rnor] who in answer said he could not settle till he had heard further from you. Since that we have Waited and called upon him, again and again, but he says no news from home, and all must be let o[ver?] till then. Mama thinks it very hard. If interest runs upon the Bonds they have almost consumed the Estate, tho this is what we principally want to know, papa in his Books mentions it, that if Interest is charged upon his Bonds to Mr. Franklin, he think it but reasonable he should have commissions upon the Business he did for him. Now what business he did, or what commissions to charge we know not as he kept no Account of it, and therefore we would wish to know from yourself wither or not we must pay Interest upon the Bonds and if we do, wither it is reasonable we should from the time [that?] we have been ready to settle them. It will make an odds in the Inte[rest] [torn] time upon so Great a sum. There was likewise [line missing] March 1770 to you by papa of which there is no mention made in the Account furnishd Govenor Franklin and Mr. Bache. I think he mentions the money arising from Books sold by Auc[tion] of which we should be glad to be informed of with the rest.
In Mr. Coldens settling the Post Office Books there appears a Ballance due to Mama of betwen 20 and 30 pounds, and Mr. Foxcroft in a letter to her mention that in consequence of papas faithful discharge of his duty when in office, she is to be allowed the Sallary from the time of his Death to Mr. Coldens takeing the office. Mr. Colden likewise in a letter to mama mentions it and says that as Mr. Foxcroft had spoke to him about it, and had informed mama of it, he has only charged his Sallary from the third of October 1770, which was about a quarter after papas Death, he dying July 2d 1770, and has [kept the?] intervening Sallary to be receivd by the Board, and upon any orders [from] them he would immediately pay it to her. Now Good Sir, if you think Proper mama should receive the quarters Sallary, from papas Death to Mr. Coldens takeing the office and will make inter[est?] so far, as to have so much of it paid to you as will discharge [Mr.?] Potts his Account against the Estate for the London Chronicle, [from] the time papa began to take it October 10th 1768, to his Death Ju[ly 2] 1770 you will Greatly oblidge my Mama. Mr. Potts has cha[rged] his last Account to January 1773, but he must Charge Inslee for the money after papas Death til then, as we never received [torn] after, but Inslee and Carr has, who took his office.
We should not have troubled or wrote to you, Good Sir was it not for mamas Great anxiety to have her affairs settled and her perticular desire that you should in some measure [be] concerned in them, that she may know from yourself what she must depend on as to your Accounts; as she finds much Difficulty in settling them in her present situation. She is now advanced in years and afflicted, and would Willingly live in peace and she thinks if those Bonds were discharged she could be ha[ppy?] as they are the only incumbrance on the Estate, but which tho we fear will eat the most of it up. She sincerely joins with me in much love and Gratitude for your many favours as would Mr. Bedford, the person whom I am so happy in calling Husband: were he present, a Gentleman tho unknown to you yet I flatter myself, whose Good qualities would recommend to your favour. Permit me therefore for him, with [myself?] to wish you many happy years, and a safe return to your Family and Friends. From Honoured Sir your affectionate Humble Servant
Jenny Bedford
 
Addressed in another hand: To / Dctr Benjamin Franklin / Craven Street / London
